84 N.J. 303 (1980)
418 A.2d 266
IN THE MATTER OF THE SUSPENSION OR REVOCATION OF THE LICENSE OF ALEXANDER SILBERMAN, D.P.M. TO PRACTICE PODIATRY IN THE STATE OF NEW JERSEY.
The Supreme Court of New Jersey.
Argued January 22, 1980.
Decided August 5, 1980.
Adrian M. Unger argued the cause for appellant Alexander Silberman (Milton M. and Adrian M. Unger, attorneys; Adrian M. Unger and Jack J. Stecher, on the briefs).
Bertram P. Goltz, Jr., Deputy Attorney General, argued the cause for respondent State Board of Medical Examiners (John J. Degnan, Attorney General of New Jersey, attorney; Erminie L. *304 Conley, Assistant Attorney General, of counsel; Joan D. Gelber, Deputy Attorney General, on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, reported at 169 N.J. Super. 243 (1979).
For affirmance  Chief Justice WILENTZ and Justices SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER, HANDLER and POLLOCK  7.
For reversal  None.